ORDER AND JUDGMENT **
CYNTHIA HOLCOMB HALL, Circuit Judge.
After reviewing the briefs of the parties and the record below, and having had the benefit of oral argument, we conclude that the tax court did not err. We therefore affirm the judgment of the tax court on the basis of that court’s opinion.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.